             Case 1:17-cr-00674-CCB Document 54 Filed 07/10/20 Page 1 of 2


                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                                 *
                                                         *
v.                                                       *                 Crim. No. CCB-17-674
                                                         *
BRYAN HERNANDEZ-SIERRA                                   *
                                                         *
*    *   *   * *      *    *    *   *    *   *    *    * * *       *   *     *   *   *    *   *    *    *   *    *   *

                                        MEMORANDUM AND ORDER

         Now pending are Bryan Hernandez-Sierra’s pro se motions for compassionate release,

which the court construes as pursuant to 18 U.S.C. § 3582(c)(1)(A). (ECF 50, 52). Hernandez-

Sierra requests compassionate release on the basis of underlying health conditions (depression,

anxiety, and sleep disorder).1 The court is not persuaded that these underlying conditions rise to the

level of “extraordinary and compelling reasons” warranting a sentence reduction within the

meaning of § 3582(c)(1)(A)(i). Hernandez-Sierra states that his “weakened physical state” as a

result of these conditions makes him more vulnerable to COVID-19, but he does not provide

medical or other documentation supporting this assertion, nor does he allege that the Centers for

Disease Control or other health organization has determined that these conditions are risk factors for

developing serious illness related to COVID-19. Moreover, there is no indication that Hernandez-

Sierra has exhausted his administrative remedies.2 Accordingly, his request for compassionate

release is denied.

         To the extent Hernandez-Sierra also seeks relief under the CARES Act, (see ECF 50), the

request is denied. While the CARES Act authorizes the Bureau of Prisons, in certain circumstances,



1 Hernandez-Sierra’s arguments related to his Security Level classification in the Bureau of Prisons will not be

considered, as these arguments are outside the scope of relief a court may grant on a compassionate release motion.
2
  The court may consider a defendant’s compassionate release motion only “after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf or the lapse
of 30 days from the receipt of such a request by the warden of the defendant’s facility, whichever is earlier[.]” 18 U.S.C.
§ 3582(c)(1)(A).

                                                            1
           Case 1:17-cr-00674-CCB Document 54 Filed 07/10/20 Page 2 of 2


to lengthen the amount of time a defendant may be placed on home confinement, see CARES Act

of 2020, Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281, 516, “[t]his provision does not

authorize the court to order [a] defendant’s placement in home confinement,” see United States v.

Gray, No. 4:12-CR-54-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020).

       For the reasons explained above, Hernandez-Sierra’s motions for compassionate release

(ECF 50, 52) are DENIED.

                        10 day of July, 2020.
       So Ordered this ____


                                                    /s/
                                             ____________________________
                                             Catherine C. Blake
                                             United States District Judge




                                                 2
